EXHIBIT 10.4
 
EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”), dated as of March 11, 2013, is by and
among Viggle Inc., a Delaware corporation (the “Company”), and the investor
listed on the Schedule attached hereto (the “Investor”).
 
RECITALS
 
A.          The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.


B.           The Company has authorized the issuance of (i) secured convertible
notes in the aggregate original principal amount of $50,000,000 (the “Notes”),
which Notes shall be convertible into shares of Common Stock (as defined in the
Notes) (as converted, collectively, the “Conversion Shares”), in accordance with
the terms of the Notes and (ii) the Common Shares (as defined below).


C.           The Investor and the Company previously entered into that certain
Line of Credit Grid Promissory Note, dated as of June 29, 2012, as amended (the
“Original Note”), pursuant to which the Company currently owes the Investor
$20,781,546.58.


D.           The Company and the Investor wish to exchange, upon the terms and
conditions stated in this Agreement, (i) the aggregate original principal amount
of the Original Note for a Note in the original principal amount of
$20,781,546.58 (such Note, the “New Note”), which New Note shall be convertible
into shares of Common Stock on the terms set forth in such New Note.  In
addition, in order to induce the Investor to convert the Original Note, the
Company will issue to the Investor 40,000 shares of Common Stock for each
$100,000.00 in principal amount exchanged under the Original Note, for a total
of 8,312,699 shares of Common Stock, which shares shall collectively be referred
to herein as the “Common Shares”).


D.           The Notes, the Conversion Shares and the Common Shares are
collectively referred to herein as the “Securities.”
 
E.           The Notes will be secured by a perfected security interest in all
of the assets of the Company and its Subsidiaries (as defined below) as
evidenced by a security agreement, in the form attached hereto as Exhibit A (the
“Security Agreement” and together with the other security documents and
agreements entered into in connection with the Security Agreement, as each may
be amended or modified from time to time, collectively, the “Security
Documents”), and each of its Subsidiaries will execute a guaranty in favor of
each buyer of Securities (collectively, the “Guaranties”) pursuant to which each
of them guarantees the payment obligations of the Company under the
Notes.  Payment of the Notes will be subject to the Subordination Agreement (as
hereinafter defined).  The “Subordination Agreement” means that certain
Subordination Agreement, dated as of the date hereof, by and among Deutsche Bank
Trust Company Americas, the Company, Sillerman Investment Company, LLC and
Sillerman Investment Company II, LLC.
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:
 
1.  
EXCHANGE OF ORIGINAL NOTE.

 
(a)  New Note and Common Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue to
Investor, and Investor, shall receive from the Company on the Closing Date (as
defined below), (i) the New Note in the original principal amount of
$20,781,746.58 in the form attached hereto as Exhibit B, and (ii) the Common
Shares.
 
(b) Exchange. In exchange for the issuance of the New Note and Common Shares as
described in Section 1(a) above, the Investor shall provide the Original Note to
the Company for cancellation, and the Original Note shall thereafter be of no
further force or effect.
 
(c) Closing. The closing (the “Closing”) of the exchange described above shall
occur at the offices of the Company at 902 Broadway, 11th Floor, New York, NY
10010. The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., New York time, on the first (1st) Business Day on which the conditions to
the Closing set forth in Sections 6 and 7 below are satisfied or waived (or such
later date as is mutually agreed to by the Company and the Investor). As used
herein “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed.
 
2.  
INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 
The Investor represents and warrants to the Company that:
 
(a) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
 
(b) No Public Sale or Distribution. The Investor (i) is acquiring the New Note
and Common Shares and (ii) upon conversion of the New Notes will acquire the
Conversion Shares issuable upon conversion thereof, in each case, for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, by making the representations herein, the Investor does not agree, or
make any representation or warranty, to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. The Investor does not presently
have any agreement or understanding, directly or indirectly, with any Person (as
defined below) to distribute any of the Securities in violation of applicable
securities laws. “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Accredited Investor Status.  The Investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
(e) Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. The Investor
understands that its investment in the Securities involves a high degree of
risk. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(f) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g) Transfer or Resale. The Investor understands that except as provided in
Section 4(h) hereof: (i) the Securities have not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Investor shall have delivered to the Company (if
requested by the Company) an opinion of counsel to the Investor, in a form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) the Investor provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(h) Validity; Enforcement. This Agreement and the other Transaction Documents to
which the Investor will be a party have been, or will be prior to the Closing,
duly and validly authorized, executed and delivered on behalf of the Investor
and constitutes the legal, valid and binding obligations of the Investor
enforceable against the Investor in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the other Transaction Documents to which the Investor will be
a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clause (ii) above, for such conflicts,
defaults or rights which would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder or thereunder.
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to the Investor that:
 
(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted. Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. “Material Adverse Effect” means any material
adverse effect on the business, properties, assets, liabilities, operations
(including results thereof) or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole. Except as set forth in the SEC
Documents, the Company has no Subsidiaries. “Subsidiaries” means any Person in
which the Company, directly or indirectly, owns 100% of the outstanding capital
stock or holds 100% of the equity or similar interests of such Person, and each
of the foregoing, is individually referred to herein as a “Subsidiary.”
 
 
4

--------------------------------------------------------------------------------

 


(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents to which it will be a party and to issue the
Securities in accordance with the terms hereof and thereof. Each Subsidiary has
the requisite power and authority to enter into and perform its obligations
under the Transaction Documents to which it will be a party. The execution and
delivery of this Agreement and the other Transaction Documents by the Company
and its Subsidiaries, and the consummation by the Company and its Subsidiaries
of the transactions contemplated hereby and thereby have been duly authorized by
the Company’s board of directors and each of its Subsidiaries’ board of
directors or other governing body, as applicable, and (other than the filing
with the SEC of a Form D with the SEC, any other filings as may be required by
any state securities agencies and any other filing that may be required by
Section 4(h) (collectively, the “Required Filings”)) no further filing, consent
or authorization is required by the Company, its Subsidiaries, their respective
boards of directors or their stockholders or other governing body. This
Agreement has been, and the other Transaction Documents will be prior to the
Closing, duly executed and delivered by the Company, and each constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. Prior to the Closing, the
Transaction Documents to which each Subsidiary is a party will be duly executed
and delivered by each such Subsidiary, and shall constitute the legal, valid and
binding obligations of each such Subsidiary, enforceable against each such
Subsidiary in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, this Agreement, the Notes, the Security Documents and the
Guaranties, as may be amended from time to time.
 
(c) Issuance of Securities. The issuance of the New Note and the Common Shares
is duly authorized, and upon issuance in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. As of the Closing, the Company
shall have reserved from its duly authorized capital stock not less than the
number of Conversion Shares issuable upon conversion of the New Note (assuming
for purposes hereof that the New Note is convertible at the initial Conversion
Price (as defined in the New Note)). Upon conversion in accordance with the New
Note, the Conversion Shares, when issued, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations and warranties of the Investor in
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”) or the organizational documents of any of its Subsidiaries,
the Company’s bylaws, as amended and as in effect on the date hereof (the
“Bylaws”) or the bylaws of any of the Company’s Subsidiaries, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company or any of its Subsidiaries other than, in the case of
clauses (ii) and (iii) above, conflicts, defaults, rights or violations that
could not reasonably be expected to have a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than the Required Filings), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under
the Transaction Documents, in each case, in accordance with the terms thereof.
All consents, authorizations, orders, filings and registrations which the
Company or any of its Subsidiaries is required to obtain at or prior to the
Closing have been obtained or effected on or prior to the Closing Date.
 
(f) No General Solicitation; Placement Agents’ Fees. Neither the Company, nor
any of its Subsidiaries, nor any Person acting on its or their behalf at their
respective direction, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agents’ fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by the Investor or its investment advisor) relating to
or arising out of the transactions contemplated hereby.
 
(g) No Integrated Offering. Neither the Company, nor any of its Subsidiaries,
nor any Person acting on its or their behalf at their respective direction, has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of stockholders of the Company
under any applicable stockholder approval provisions.
 
(h) SEC Documents; Financial Statements. During the one (1) year prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and, none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
 
6

--------------------------------------------------------------------------------

 
 
(i) Absence of Certain Changes. Since the date of the Company’s most recent Form
10-K, except as disclosed in the SEC Documents filed subsequent to such Form
10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof) or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole.
 
(j) Conduct of Business; Contracts. Neither the Company nor any of its
Subsidiaries is in material violation of any term of, or in material default
under, its Certificate of Incorporation or Bylaws or the organizational charter,
certificate of formation or certificate of incorporation or bylaws of any of the
Company’s Subsidiaries, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, except in all cases for possible violations which would not
reasonably be expected in the aggregate to have a Material Adverse Effect. Other
than the contracts, agreements and instruments disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect
 
(k) Sarbanes-Oxley Act. The Company and each Subsidiary is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
(l) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 300,000,000 shares of Common Stock, of
which 88,323,498 are issued and outstanding and (ii) 1,000,000 shares of
preferred stock, of which no shares are issued or outstanding. 53,864,121 shares
of Common Stock are reserved for issuance pursuant to Convertible Securities (as
defined below) (other than the Notes and the Other Notes (as defined below)).
 
(m) Absence of Litigation . Except as disclosed in the SEC Documents, there is
no action, suit, proceeding, inquiry or investigation before or by the OTCQB
(the “Principal Market”), any court, public board, government agency,
self-regulatory organization or body, to the knowledge of the Company, pending
or threatened in writing against or affecting the Company or any of its
Subsidiaries, which could reasonably be expected to have a Material Adverse
Effect.
 
(n) Money Laundering. The Company and its Subsidiaries are in material
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations in any material respect, including, without limitation, the laws,
regulations and Executive Orders and sanctions programs administered by the U.S.
Office of Foreign Assets Control, including, without limitation, (i) Executive
Order 13224 of September 23, 2001 entitled, “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”
(66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31 CFR,
Subtitle B, Chapter V.
 
 
7

--------------------------------------------------------------------------------

 
 
(o) Transfer Taxes. On the Closing Date, any stock transfer taxes which are
required to be paid by the Company in connection with the issuance of the New
Note and Common Shares by the Company hereunder will be, or will have been,
fully paid or provided for by the Company.
 
4.  
COVENANTS.

 
(a) Best Efforts.  The Investor shall use its best efforts to timely satisfy
each of the conditions to be satisfied by it as provided in Section 6 of this
Agreement. The Company shall use its best efforts to timely satisfy each of the
conditions to be satisfied by it as provided in Section 7 of this Agreement.
 
(b) Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to, qualify the New Note and Common Shares for sale to the
Investor pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification).
 
(c) Public Information
 
(i) Maintaining Current Public Information. While the New Note is outstanding,
the Company agrees to (1) make and keep public information available, as those
terms are understood and defined in Rule 144 and (2) file with the SEC all
reports and other documents required of the Company under the 1934 Act so long
as the Company remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of Rule
144.
 
(ii) Liquidated Damages for Failure to Maintain Current Public Information. If,
after the six (6) month anniversary of the Closing Date, the Company fails to
file with the SEC any required reports under Section 13 or 15(d) of the 1934 Act
such that it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) (a “Current Public Information Failure”) and, as a result thereof,
the Investor is unable to sell Conversion Shares or Common Shares without
restriction under Rule 144 (including, without limitation, volume restrictions),
then, as liquidated damages by reason of the Investor being unable to so sell
Conversion Shares or Common Shares (as the case may be) (which remedy shall be
the Investor’s sole and exclusive remedy), the Company shall pay to the Investor
an amount in cash equal to 1.5% of the outstanding principal amount of the New
Note on every thirty (30) day anniversary of a Current Public Information
Failure until the earlier of (1) the date such Current Public Information
Failure is cured and (2) such time that such public information is no longer
required pursuant to Rule 144 (in each case, pro rated for periods totaling less
than thirty (30) days). The payments to which the Investor shall be entitled
pursuant to this Section 4(c)(ii) are referred to herein as “Public Information
Failure Payments.” If a Current Public Information Failure giving rise to Public
Information Failure Payments is cured prior to any thirty (30) day anniversary
of such Current Public Information Failure, then such Public Information Failure
Payment shall be made on the fifth (5th) Business Day after such cure.
Notwithstanding the foregoing, (I) no Public Information Failure Payments shall
be owed to the Investor to the extent that the Investor is then an “affiliate”
of the Company (as such term is used in Rule 144), (II) in no event shall the
aggregate amount of all Public Information Failure Payments paid to the Investor
exceed an amount equal to 18% of the principal amount of the New Note and (III)
no Public Information Failure Payments shall be owed to the Investor with
respect to any period during which all of the Investor’s Conversion Shares and
Common Shares may be sold by the Investor without restriction under Rule 144
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), pursuant to Section 4(a)(1) of the 1933 Act or are otherwise freely
transferrable under the 1933 Act.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Reserved.
 
(e) Listing . The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Conversion Shares and Common Shares
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed or designated for quotation (as the
case may be) if required by the rules and regulations thereof. The Company shall
use its reasonable efforts to cause the Common Stock to be listed or designated
for quotation (as the case may be) on the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market (collectively, the “Nasdaq
Markets”) while the New Note is outstanding, provided that in no event shall the
Company have any obligation or liability to the Investor if the Common Stock is
not so listed or designated for quotation (as the case may be) on any of the
Nasdaq Markets unless the Company fails to use its reasonable efforts to cause
the Common Stock to be so listed or designated for quotation (as the case may
be) on one of the Nasdaq Markets.
 
(f) Fees and Expenses. Each party to this Agreement shall bear its own expenses
in connection with the exchange of the Original Note for the New Note.
 
(g) Disclosure of Transactions. The Company shall, on or before 9:00 a.m. New
York time, on the fourth (4th) Business Day following the date of this
Agreement, file a Current Report on Form 8-K describing all the material terms
of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement, the form of the New Note, the
form of Security Agreement and the form of Guaranty).
 
(h) Piggyback Registration Rights .
 
(i) Participation. If the Company at any time proposes to register any of its
securities under the 1933 Act, whether for its own account or for the account of
any other Person (other than a registration on Form S-4 or S-8 or any successor
form to such forms), (a “Public Sale”), then, as soon as practicable after the
Company’s determination to undertake such registration, the Company shall give
written notice of such proposed filing to the Investor and the Investor may
elect to request inclusion in such registration such number of the Investor’s
Conversion Shares and Common Shares as the Investor may request in writing (a
“Piggyback Registration”). If the Investor so requests, the Company shall use
commercially reasonable efforts to include in such Piggyback Registration all
Conversion Shares and Common Shares which are requested to be included therein.
 
 
9

--------------------------------------------------------------------------------

 
 
(i) Subsequent Placements .
 
(i) Certain Defined Terms.
 
(1) “Approved Share Plan” means any plan which has been approved by the
Company’s board of directors pursuant to which shares of Common Stock, options
to purchase shares of Common Stock, RSUs, stock appreciation rights and the like
may be issued to any employee, officer, director or consultant.
 
(2) “Convertible Securities” means any capital stock, note, debenture, option,
warrant or other security of the Company that is directly or indirectly
convertible into or exercisable for any shares of Common Stock.
 
(3) “Excluded Securities” means, collectively, (I) shares of Common Stock,
options to purchase shares of Common Stock, RSUs, stock appreciation rights and
the like to employees, officers, directors and consultants issued pursuant to an
Approved Share Plan; (II) shares of Common Stock issued upon conversion,
exercise or otherwise on account of Convertible Securities issued by the Company
prior to the date of the Agreement; (III) the Common Shares, (IV) the Conversion
Shares; (V) the Exchange Common Shares (as defined below); (VI) the Exchange
Conversion Shares (as defined below); (VII) the Notes; (VIII) the Exchange Notes
(as defined below), (IX) the Draw Warrant (as defined below), (X) shares
issuable upon exercise of the Draw Warrant) and (XI) shares of Common Stock or
other securities issued in connection with strategic mergers, acquisitions,
alliances, corporate relationships and the like.
 
(4) “Number of Shares Issued Below the Conversion Price” means, as of the
applicable time of determination, the number of shares of Common Stock equal to
the sum of (i) 82,641,753 plus (ii) the aggregate number of Common Shares plus
(iii) the aggregate number of the Exchange Common Shares (as defined below) plus
(iv) the aggregate number of Conversion Shares plus (v) the aggregate number of
Exchange Conversion Shares plus (vi) the aggregate number of shares of Common
Stock issuable upon exercise, exchange or conversion (as the case may be) of all
Convertible Securities that are outstanding immediately prior to execution of
this Agreement (with the number of shares of Common Stock so issuable upon
exercise, exchange or conversion (as the case may be) of such Convertible
Securities to be determined based upon the maximum number of shares of Common
Stock that could be issuable under such Convertible Securities pursuant to the
terms and conditions thereof (other than anti-dilution provisions under which an
adjustment has not yet then occurred)), all regardless of whether such
Convertible Securities are actually then exercisable, exchangeable or
convertible (as the case may be) and disregarding any limitations on exercise,
exchange or conversion thereof (in each case of clauses (i) through (vi) above,
as adjusted for stock splits, stock dividends, stock combinations and other
similar transactions that occur with respect to the Common Stock after the date
of this Agreement).
 
(5) “Number of Shares Deemed Outstanding” means, as of the applicable time of
determination, the number of shares of Common Stock equal to the sum of (i)
82,641,753 plus (ii) the aggregate number of Common Shares plus (iii) the
aggregate number of the Exchange Common Shares (as defined below) plus (iv) the
aggregate number of Conversion Shares plus (v) the aggregate number of Exchange
Conversion Shares plus (vi) the aggregate number of shares of Common Stock
issuable upon exercise, exchange or conversion (as the case may be) of all
Convertible Securities that are outstanding immediately prior to execution of
this Agreement (with the number of shares of Common Stock so issuable upon
exercise, exchange or conversion (as the case may be) of such Convertible
Securities to be determined based upon the maximum number of shares of Common
Stock that could be issuable under such Convertible Securities pursuant to the
terms and conditions thereof (other than anti-dilution provisions under which an
adjustment has not yet then occurred)), all regardless of whether such
Convertible Securities are actually then exercisable, exchangeable or
convertible (as the case may be) and disregarding any limitations on exercise,
exchange or conversion thereof (in each case of clauses (i) through (vi) above,
as adjusted for stock splits, stock dividends, stock combinations and other
similar transactions that occur with respect to the Common Stock after the date
of this Agreement).
 
 
10

--------------------------------------------------------------------------------

 
 
(6) “Subsequent Placement” means the issuance or sale by the Company of any
shares of Common Stock or any Convertible Securities.
 
(ii) Notice or Consent. If immediately following the consummation of a
contemplated Subsequent Placement by the Company following the Closing Date in
which the consideration per share of Common Stock is less than $1.25 per
share  (as adjusted for stock splits, stock dividends, stock combinations and
other similar transactions that occur with respect to the Common Stock after the
date of this Agreement) (or deemed less than $1.25 per share (as adjusted for
stock splits, stock dividends, stock combinations and other similar transactions
that occur with respect to the Common Stock after the date of this Agreement) in
the case of a Convertible Security as determined in accordance with Section
4(i)(iii) below) (a “Dilutive Subsequent Placement”),
 
(1) the Number of Shares Issued Below the Conversion Price is less than 33% of
the Number of Shares Deemed Outstanding, then the Company shall not consummate
such Dilutive Subsequent Placement unless (x) the Company has provided notice of
such Dilutive Subsequent Placement to the Investor at least one (1) Business Day
prior to the consummation of such Dilutive Subsequent Placement (without
implication that the contrary would otherwise be true, the consent of the
Required Holders shall not be required to consummate such Dilutive Subsequent
Placement) or (y) such Dilutive Subsequent Placement involves the issuance of
Excluded Securities;
 
(2) the Number of Shares Issued Below the Conversion Price is greater than 25%
of the Number of Shares Deemed Outstanding but less than 33% of the Number of
Shares Deemed Outstanding, then the Company shall not consummate such Dilutive
Subsequent Placement unless (x) the Company has obtained the prior written
consent of the Required Holders or (y) such Dilutive Subsequent Placement
involves the issuance of Excluded Securities; or
 
(3) the Number of Shares Issued Below the Conversion Price is greater than 33%
of the Number of Shares Deemed Outstanding, then the Company shall not
consummate such Dilutive Subsequent Placement unless (x) the Company has
obtained the prior written consent of the Required Holders or (y) such Dilutive
Subsequent Placement involves the issuance of Excluded Securities.
 
(iii) Miscellaneous. Notwithstanding anything contained in this Section 4(i) to
the contrary, (i) shares of Common Stock issuable upon conversion or exercise of
any Convertible Security issued by the Company in a Dilutive Subsequent Issuance
after the Closing Date shall be deemed to have been issued by the Company on the
issuance date of such Convertible Security and the consideration per share
therefor shall be the conversion price or exercise price (as the case may be)
specified in such Convertible Security, (ii) this Section 4(i) shall
automatically cease to apply and shall automatically terminate at such time as
75% of the aggregate original principal amounts of the Notes are no longer
outstanding (whether through repayment, conversion or otherwise) and (iii) this
Section 4(i) shall not apply (and no notice or consent shall be required) if all
of the then-outstanding Notes will be repaid by the Company within five (5)
Business Days following the consummation of the applicable Dilutive Subsequent
Placement in accordance with Section 1(b) of the Notes.
 
 
11

--------------------------------------------------------------------------------

 
 
5.  
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGENDS.

 
(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Common Shares in which
the Company shall record the name and address of the Person in whose name the
Notes and the Common Shares have been issued (including the name and address of
each transferee), the principal amount of the Notes held by such Person, the
number of Conversion Shares issuable upon conversion of the Notes held by such
Person and the number of Common Shares held by such Person.
 
(b) Legends. The Investor understands that the Securities have been issued (or
will be issued in the case of the Conversion Shares) pursuant to an exemption
from registration or qualification under the 1933 Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
 
(c)  Removal of Legends. Certificates evidencing Conversion Shares or Common
Shares (as the case may be) shall not be required to contain the legend set
forth in Section 5(b) above or any other legend (i) following any sale of such
Conversion Shares or Common Shares (as the case may be) pursuant to an effective
registration statement containing a usable prospectus, (ii) following any sale
of such Conversion Shares or Common Shares (as the case may be) pursuant to Rule
144 (provided that the Investor provides the Company with reasonable assurances
(which shall include, without limitation, customary representation letters and
an opinion of counsel) that such Conversion Shares or Common Shares (as the case
may be) were properly sold pursuant to, and in compliance with, Rule 144) or
(iii) if such legend is not required under applicable requirements of the 1933
Act (including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) Trading Days following the
delivery by the Investor to the Company of a legended certificate representing
such Conversion Shares or Common Shares (as the case may be) (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), together with any other
deliveries from the Investor as may be required above in this Section 5(c), as
directed by the Investor, either: (A) provided that the Company and its transfer
agent are participating in the DTC Fast Automated Securities Transfer Program,
credit the aggregate number of Conversion Shares or Common Shares (as the case
may be) to which the Investor shall be entitled to the Investor’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company or its transfer agent are not participating in the
DTC Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the Investor, a certificate representing such Conversion
Shares or Common Shares (as the case may be) that is free from all restrictive
and other legends, registered in the name of the Investor or its designee.
 
6.  
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 
(a) The obligation of the Company hereunder to issue and sell the New Note and
the related Common Shares to the Investor at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Investor with prior written notice thereof:
 
(i) The Investor shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.
 
(ii) The Investor shall have delivered to the Company the Original Note, duly
endorsed for cancellation.
 
(iii) The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and the Investor shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.
 
(iv) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.
 
(v) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
7.  
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE.

 
(a) The obligation of the Investor to exchange the Original Note at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Investor’s sole
benefit and may be waived by the Investor at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(i) The Company and each Subsidiary (as the case may be) shall have duly
executed and delivered to the Investor each of the Transaction Documents to
which it is a party, and the Company shall have duly executed and delivered to
the Investor the New Note and the related Common Shares to be issued at the
Closing pursuant to this Agreement.
 
(ii) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date), and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.  The Investor shall have received a certificate, executed
by the Chief Executive Officer of the Company, dated as of the Closing Date, to
the foregoing effect and as to such other matters as may be reasonably requested
by the Investor in a form reasonably acceptable to the Investor.
 
(iii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(iv) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.
 
(v) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.
 
8.  
TERMINATION.

 
In the event that the Closing shall not have occurred within twenty (20) days
after the date hereof, then each party hereto shall have the right to terminate
its obligations under this Agreement with respect to itself at any time on or
after the close of business on such date without liability of such party to any
other party hereto; provided, however, the right of a party to terminate its
obligations under this Agreement pursuant to this Section 8 shall not be
available to a party if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of such party’s
breach of this Agreement.  Nothing contained in this Section 8 shall be deemed
to release any party from any liability for any breach by such party of the
terms and provisions of this Agreement or to impair the right of any party to
compel specific performance by any other party of its obligations under this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
9.  
MISCELLANEOUS.

 
(a)  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the other Transaction Documents shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or under any of the other Transaction
Documents or in connection herewith or therewith or with any transaction
contemplated hereby or thereby or discussed herein or therein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
(i) shall be deemed or operate to preclude any party from bringing suit or
taking other legal action against any other party to any of the Transaction
Documents in any other jurisdiction to collect on such other party’s obligations
to such party or to enforce a judgment or other court ruling in favor of such
party or (ii) shall limit, or shall be deemed or construed to limit, any
provision of Section 16 of the Notes. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.
 
(b) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
14

--------------------------------------------------------------------------------

 
 
(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Investor, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein. The
parties hereto make no representations or warranties to each other, express
(except as expressly contained in this Agreement) or implied, and any and all
prior representations and warranties made by any party hereto or its
representatives, whether verbally or in writing, are deemed to have been merged
into this Agreement and the other written agreements contemplated hereby, it
being intended that no such prior representations or warranties shall survive
the execution and delivery of this Agreement. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Investor. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:
 
If to the Company:
 
Viggle Inc.
902 Broadway, 11th Floor
New York, New York 10022
E-mail: mitch@viggle.com
Facsimile: (212) 750-3034
Attention: General Counsel
 
If to the Investor:
 
Sillerman Investment Company LLC
902 Broadway, 11th Floor
New York, New York 10010
E-mail: fx@viggle.com
Facsimile: (212) 750-3034
 
 
15

--------------------------------------------------------------------------------

 
 
, or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including, as contemplated below, any assignee of any of the New Note.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor. Following the
Closing, the Investor may assign some or all of its rights hereunder in
connection with any transfer of any of its New Note without the consent of the
Company.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival. The representations and warranties shall survive the Closing for a
period of two (2) years following the Closing, and the covenants and agreements
shall survive the Closing.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. Each and every reference
to share prices, shares of Common Stock and any other numbers in this Agreement
that relate to the Common Stock shall be automatically adjusted for stock
splits, stock dividends, stock combinations and other similar transactions that
occur with respect to the Common Stock after the date of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
(l) Currency . Unless otherwise expressly indicated, all dollar amounts referred
to in this Agreement and the other Transaction Documents are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and all
other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.
 
(m) Additional Issuance. It is expressly understood and agreed that
notwithstanding anything contained in this Agreement or any of the other
Transaction Documents to the contrary, (i) the Company shall be permitted to
issue in one or more Subsequent Placements up to an additional $29,300,000 in
secured convertible notes and shares of Common Stock in exchange for the shares
of Common Stock and warrants to purchase Common Stock that were issued by the
Company previously on terms and conditions similar to the terms and conditions
contained in the Transaction Documents (such additional convertible notes are
collectively referred to herein as the “Exchange Notes,” such additional shares
of Common Stock are referred to herein as the “Exchange Common Shares” and the
shares of Common Stock issuable upon conversion of the Exchange Notes are
referred to herein as the “Exchange Conversion Shares”). In addition, it is
expressly understood and agreed that notwithstanding anything contained in this
Agreement or any of the other Transaction Documents to the contrary, the Company
shall be permitted to issue to borrow from Deutsche Bank Trust Company Americas
(the “Bank”) up to $10 million pursuant to that certain Term Loan Agreement,
dated as of the date hereof, by and among the Company and the Bank, as amended ,
restated, modified and/or supplemented from time to time (the “Deutsche Loan
Agreement”), the Company shall be permitted to borrow under that certain Amended
and Restated Line of Credit Grid Promissory Note by and between the Company and
Sillerman Investment Company II, LLC, dated as of the date hereof (the “Amended
and Restated Note”) and the Company shall be permitted to issue to Sillerman
Investment Company II, LLC warrants to purchase  one share of the Company’s
common stock for each dollar drawn on the Amended and Restated Note in excess of
the $10 million permitted to be drawn under the Deutsche Loan Agreement  (“the
“Draw Warrant”).
 
[signature pages follow]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 

 
COMPANY:
          VIGGLE INC.            
By:
        Name:        Title:           

 
 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 

 
SILLERMAN INVESTMENT COMPANY LLC:
     
By:  ____________________
Its:  ____________________

 
 
 
19

--------------------------------------------------------------------------------